DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 02/11/2021.
Claims 1-19 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the word count. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraphs [0041] and [0084]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the term “Matlab”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 5 objected to because of the following informalities: Missing space between ‘claim’ and ‘1’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 recites the limitation "the target".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which target is referenced when no prior mention of a target exists. Therefore claims 1, 19, and dependent claims 2-18 are rejected.

Claim 1 recites the limitations “a memory configured to store the same predetermined RF waveform profile data used by the transmitter to generate and transmit the RF signal” and “create a matched filter using the predetermined transmit waveform” (emphasis added).  The antecedent basis for these limitations is unclear.  It is unclear what “the same” refers to in “the same predetermined RF waveform profile data.” Further, it is unclear if “the predetermined transmit waveform” refers the waveform transmitted in “a memory configured to store the same predetermined RF waveform profile data used by the transmitter to generate and transmit the RF signal.”  Claim 19 recites similar recitations and is also rejected for this reason.  Claims 2-18 are rejected as depending from claim 1.

Claims 1, 2, 4, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, and 19 recites the limitation "to identify multiple, repeated, individual RF signals". This element of claims 1, 2, and 19 is missing a conjunction. Therefore, it is unclear to the examiner whether the claim is meant to be interpreted as "to identify multiple, repeated, and individual RF signals" or "to identify multiple, repeated, or individual RF signals". For the purposes of this examination, the Examiner will interpret the claimed element as "to identify multiple, repeated, or individual RF signals". Claim 4 recited the limitation “(a) a power-detecting, template, or (b) standard matched filtering”. This element of claim 4 is unclear due to the conjunction usage and “(a)/(b)” formatting. It is unclear to the examiner whether both parts of “(a)” must be met or just a singular item from the list will suffice. For the purposes of this examination, the Examiner will interpret the claimed element as “a power-detecting, template, or standard matched filtering”, meaning that any singular item of the list is sufficient. Therefore claims 1, 2, 19, and dependent claims 2-18 are rejected.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the range “10-20”. It is unclear whether that range is inclusive or exclusive. For the purposes of this examination the Examiner will interpret “10-20” to mean ‘including or between values 10 to 20’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20080088508 A1), hereinafter Smith, in view of Vossiek (US 20210405183 A1), hereinafter Vossiek.

Regarding claim 1, Smith, as shown below, discloses a radar system comprising the following limitations:
at least one radio receiver comprising: an antenna configured to receive RF data including both the direct-path RF signal transmitted from a radio transmitter and a reflected RF signal when the transmitted RF signal is reflected from the target (See at least Fig. 4, item 1015, [0079] “The beam forming antenna 1015 passes the reflected signals through beam former 1010 to the signal conditioner 1030” [0058] “Input signals include a target signal and a reference signal, the reference signal being received on a direct path from a controlled or uncontrolled transmitter and the target signal comprising the reference signal reflected from a target.”); 
a memory configured to store the same predetermined RF waveform profile data used by the transmitter to generate and transmit the RF signal (See at least [0058] “The target signal and the reference signal are correlated in a signal processing unit using a database of a priori illuminator signals to discriminate between reference signals and target signals.”); 
a timing unit to provide timing (See at least [0013] “Passive Coherent Location (PCL) is a passive radar system, where there is no dedicated transmitter. Instead, the receiver uses third-party transmitters in the environment, and measures the time difference of arrival between the signal arriving directly from the transmitter and the signal arriving via reflection from the object”); 
a matched filter application configured to generate and apply a matched filter for identifying RF signal signatures in RF data (See at least Fig. 4, 1050, 2000-2010, [0081] “The cross-correlation function 1050 acts as the matched filter and also provides the estimates of the bi-static range and bi-static Doppler shift of each target echo” [0056] “A system and technique is described which has the capability to track and identify, in real time, various aircraft and objects including Unmanned Aerial Vehicles (UAVs), Unmanned Combat Aerial Vehicles (UCAVs), and Micro Aerial Vehicles (MAVs)”, [0084] “Target classification 2010 is performed through comparing the extracted features, e.g., rotorcraft information, to a database of information 2000”); and 
one or more processors configured to (See at least [0057] “The present invention includes a system for tracking an object by receiving a reference transmission from a controlled or uncontrolled transmitter, and a scattered transmission that originated from a controlled or uncontrolled transmitter and scattered by the object, comparing the received transmissions to determine a frequency-difference-of-arrival thereby establishing a track or tracks for the object or objects, and updating each track on a predetermined periodic basis, and forwarding each track to the system's processing unit for filtering and display.”): 
(i) analyze the received RF data to identify multiple, repeated, individual RF signals corresponding to the direct-path transmitted RF signal (See at least [0058] “the reference signal being received on a direct path from a controlled or uncontrolled transmitter and the target signal comprising the reference signal reflected from a target. The target signal and the reference signal are correlated in a signal processing unit using a database of a priori illuminator signals to discriminate between reference signals and target signals.”); 
(ii) split the identified RF signals corresponding to the direct-path transmitted RF signal into a plurality of repeating units each having an interval time (See at least [0057] “The present invention includes a system for tracking an object by receiving a reference transmission from a controlled or uncontrolled transmitter, and a scattered transmission that originated from a controlled or uncontrolled transmitter and scattered by the object, comparing the received transmissions to determine a frequency-difference-of-arrival thereby establishing a track or tracks for the object or objects, and updating each track on a predetermined periodic basis, and forwarding each track to the system's processing unit for filtering and display.”); 
(iii) create a matched filter using the predetermined transmit waveform and apply the matched filter (See at least Fig. 4, item 1050, [0081] “The cross-correlation function 1050 acts as the matched filter and also provides the estimates of the bi-static range and bi-static Doppler shift of each target echo”) to each of repeating units to provide (a) a plurality of direct-path transmitted RF signal arrival times; and (b) a plurality of reflected RF signal arrival times (See at least [0013] “Passive Coherent Location (PCL) is a passive radar system, where there is no dedicated transmitter. Instead, the receiver uses third-party transmitters in the environment, and measures the time difference of arrival between the signal arriving directly from the transmitter and the signal arriving via reflection from the object.); 
(v) generate radar data from the reflected RF signal further using the adjusted times and phases for arrival times of the repeating units of the direct-path transmitted RF signal (See at least [0064] “In another embodiment of the present invention, the PET includes direction finding using the phase of the received target emissions and Time Difference of Arrival (TDOA) processing of the received target emissions.” Smith discloses using the available timing data and phase to generate radar data (direction finding).)

Smith does not explicitly disclose (iv) adjust relative arrival times and phases of the repeating units of the direct- path transmitted RF signal. However, Vossiek, in the same or in a similar field of endeavor, discloses:
(iv) adjust relative arrival times and phases of the repeating units of the direct- path transmitted RF signal (See at least [0227] “Before superposing the two spectra, an adjustment can also be performed so as to correct a potential phase displacement of the strongest target given a non-reciprocal channel” [0042] “If necessary, (in particular before a phase noise correction) a (preferably differential) correction of drift and/or jitters and/or a correction (in particular after the drift or jitter correction) of a transit time and/or frequency offset can take place.” Vossiek discloses a frame adjustment system to compensate for drifts in time and frequency.); and 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek. One would have been motivated to do so in order to advantageously increase SNR (See at least [0216] “A preceding correction for drift and jitter is advantageous at this juncture, since the entire SNR can thereby be (distinctly) increased”).

Regarding claim 2, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith further discloses wherein in process (i), to analyze the received RF data to identify multiple, repeated, individual RF signals corresponding to the direct-path transmitted RF signal, the one or more processors are configured to apply a power-detecting matched filter (See at least [0081] “The cross-correlation function 1050 acts as the matched filter and also provides the estimates of the bi-static range and bi-static Doppler shift of each target echo. Since analog and digital broadcast signals are noise-like in nature, and only correlate with themselves, the cross-correlation processing 1050 uses a bank of matched filters, each matched to a different target Doppler shift.”, [0084] “The feature extraction element 2000 uses a processing function to detect targets and determine target parameters from ambiguity surface data. The system may use a peak/noise discriminator to compare previous ambiguity surface data to the ambiguity surface data and to update bins correlating to the previous ambiguity surface data.” Smith discloses matched filters processing target echoes, having an associated power described as similar to noise.).

Regarding claim 5, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith further discloses wherein in process (iii), to create and apply the matched filter, the one or more processors are configured to use standard matched filtering (See at least [0057] “The present invention includes a system for tracking an object by receiving a reference transmission from a controlled or uncontrolled transmitter, and a scattered transmission that originated from a controlled or uncontrolled transmitter and scattered by the object, comparing the received transmissions to determine a frequency-difference-of-arrival thereby establishing a track or tracks for the object or objects, and updating each track on a predetermined periodic basis, and forwarding each track to the system's processing unit for filtering and display.” [0081] “The cross-correlation function 1050 acts as the matched filter and also provides the estimates of the bi-static range and bi-static Doppler shift of each target echo”).

Regarding claim 8, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith does not disclose in process (iv), to adjust relative arrival times and phases of the repeating units of the identified reflected RF signal, the one or more processors are configured to: determine the time and phase within the first repeating unit of the first arrival of the direct-path transmitted RF signal; set the time and phase for the determined first arrival time as a reference time and phase, respectively; and adjust the times and phases of the first arrivals of the identified direct-path transmitted RF signal and reflected RF signal within each of the remaining repeating units so that the direct-path transmitted signal matches the reference time and phase. However, Vossiek further discloses in process (iv), to adjust relative arrival times and phases of the repeating units of the identified reflected RF signal, the one or more processors are configured to: determine the time and phase within the first repeating unit of the first arrival of the direct-path transmitted RF signal (See at least [0042] “If necessary, (in particular before a phase noise correction) a (preferably differential) correction of drift and/or jitters and/or a correction (in particular after the drift or jitter correction) of a transit time and/or frequency offset can take place.” [0159] “The originally recorded local mixed signals sigC12 and sigC21 are now first displaced by integral values Tint (the time delay between the two stations represented as ΔT=|T01−T02|=Tint+Tfrac so as to obtain a uniform time basis” [0160] “The remaining deviations can be attributed to remaining frequency and phase differences between both signal sources 1 of the NKSE, for example of the oscillators, the underlying cause for which is phase noise. The exact frequency difference can now be absolutely determined, and thus corrected”); set the time and phase for the determined first arrival time as a reference time and phase, respectively (See at least [0159] “The originally recorded local mixed signals sigC12 and sigC21 are now first displaced by integral values Tint (the time delay between the two stations represented as ΔT=|T01−T02|=Tint+Tfrac), so as to obtain a uniform time basis.” [0041] “The system, in particular the evaluation device, is configured to organize the phase noise portion in one term for a variation within a measuring spectrum (or a sweep or a ramp) and a variation from measuring spectrum to measuring spectrum (or from sweep to sweep or from ramp to ramp). The variation from measuring spectrum to measuring spectrum is preferably determined as a first (separate) step (and corrected as needed)”); and adjust the times and phases of the first arrivals of the identified direct-path transmitted RF signal and reflected RF signal within each of the remaining repeating units so that the direct-path transmitted signal matches the reference time and phase (See at least [0041] “In a preferred embodiment, phase noise or phase variations is/are corrected (wherein the system, in particular the evaluation device, can be configured accordingly).” [0042] “If necessary, (in particular before a phase noise correction) a (preferably differential) correction of drift and/or jitters and/or a correction (in particular after the drift or jitter correction) of a transit time and/or frequency offset can take place.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek. One would have been motivated to do so in order to advantageously increase SNR (See at least [0216] “A preceding correction for drift and jitter is advantageous at this juncture, since the entire SNR can thereby be (distinctly) increased”).

Regarding claim 9, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith does not disclose in process (v), to generate radar data, the one or more processors are configured to apply a moving target indication (MTI) detection algorithm or a synthetic aperture radar (SAR) detection algorithm. However, Vossiek further discloses in process (v), to generate radar data, the one or more processors are configured to apply a moving target indication (MTI) detection algorithm or a synthetic aperture radar (SAR) detection algorithm (See at least [0039] “The radar modules are preferably arranged or arrangeable on the moving object at a varying height, in particular for measuring a height of a surrounding object in an environment of the moving object, preferably by means of (interferometric) SAR processing”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the processing system disclosed by Vossiek. One would have been motivated to do so in order to advantageously improve measurement or detection (See at least [0039] “This results in a significant overall improvement in height measurement or height detection, for example for automatic parking processes”).

Regarding claim 13, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith does not disclose the timing unit of the at least one radio receiver operates at frequencies from 250 MHz to 1.2 GHz. However, Vossiek further discloses the timing unit of the at least one radio receiver operates at frequencies from 250 MHz to 1.2 GHz (See at least [0008] “Here and below, “HF” stands for high frequency, i.e., in particular for a frequency of over 100 MHz, preferably of over 1 GHz.”, [0027] “The radar modules can further have a device (comprising one or several antennas) for sending the HF signal as well as a device (comprising one or several antennas) for receiving the HF signal”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the receiver system disclosed by Vossiek. One would have been motivated to do so in order to advantageously improve measurement or detection (See at least [0039] “This results in a significant overall improvement in height measurement or height detection, for example for automatic parking processes”).

Regarding claim 16, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith further discloses the at least one radio receiver does not use GPS (See at least Fig. 1 (shown below) Smith discloses receiving signals from a variety of non GPS sources.)

    PNG
    media_image1.png
    845
    748
    media_image1.png
    Greyscale


Regarding claim 17, the combination of Smith and Vossiek, as shown in the rejection above, discloses all of the limitations of claim 1. Smith further discloses the radio transmitter configured to transmit the RF signal to the target generated according to the predetermined RF waveform profile data (See at least [0058] “The target signal and the reference signal are correlated in a signal processing unit using a database of a priori illuminator signals to discriminate between reference signals and target signals.” [0083] “For the tracking function 1080, a simple bi-static configuration using one transmitter and one receiver may be employed or the target state (position, heading, velocity) may be derived from the measurement set of bi-static range, bearing and Doppler using a non-linear filter, such as a extended Kalman filter”)

Regarding claim 19, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1, shown above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Wang (US 20160341821 A1), hereinafter Wang.

Regarding claim 3, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose in process (ii), to split the direct-path transmitted RF signal, the one or more processors are further configured to remove DC components within each of the repeating units. However, Wang, in the same or in a similar field of endeavor, discloses in process (ii), to split the direct-path transmitted RF signal, the one or more processors are further configured to remove DC components within each of the repeating units (See at least [0068] “In some implementations, the processor 408 and/or the processor 506 may also be configured to remove a DC component from the plurality of digital radar signals. In such implementations, the processor 408 and/or the processor 506 may also be known as, or comprise at least a portion of “means for removing a DC component from the plurality of digital radar signals.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the DC removal system disclosed by Wang. One would have been motivated to do so in order to improve dynamic range of the receiver and to remove noise components (See at least [0062] “A DC component removal operation is performed on the digital UWB signal at block 802, which has a net effect of shifting the digital UWB signal such that no DC component is present in the filtered signal and potentially improving dynamic range of the receiver.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Miller (US 6834073 B1), hereinafter Miller.

Regarding claim 4, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose in process (ii), to split the direct-path transmitted RF signal, the one or more processors use (a) a power-detecting, template, or (b) standard matched filtering. However, Miller, in the same or in a similar field of endeavor, discloses in process (ii), to split the direct-path transmitted RF signal, the one or more processors use (a) a power-detecting, template, or (b) standard matched filtering (See at least Col. 15 Lines 41-59 “So, the output of matched filter 402 is the correlated signals separated by bit period T.sub.b.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the splitting system disclosed by Miller. One would have been motivated to do so in order to effectively manage power in the radar system (See at least Col. 13 Lines 33-43 “This configuration allows the system to operate at low peak voltages, yet produce ample average transmit power to operate effectively”).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Zwirn (US 20200142047 A1), hereinafter Zwirn.

Regarding claim 6, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose in process (iii), to create and apply the matched filter, the one or more processors are further configured to: interpolate the matched filter output for the arrival times for each of the repeating units by a predetermined interpolation factor. However, Zwirn, in the same or in a similar field of endeavor, discloses in process (iii), to create and apply the matched filter, the one or more processors are further configured to: interpolate the matched filter output for the arrival times for each of the repeating units by a predetermined interpolation factor (See at least [0063] “(b) Apply matched filtering together to the node resultant signals associated with the co-located nodes; and (c) Apply interpolation over the transmission frequency axis between the node resultant signals associated with the co-located nodes, so as to produce a single continuous frequency band, and then apply matched filtering. This processing is expected to enhance the range resolution of the matched node resultant signal, and can be seen as a super-resolution method.”, [0078] “In such cases, the value of a bi-static local estimated signal at a certain spatial location may be estimated using spatial interpolation and/or extrapolation. Additionally or alternatively, one may apply temporal interpolation between multiple local estimated signal frames”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the interpolation system disclosed by Zwirm. One would have been motivated to do so in order to enhance the range resolution of the system (See at least [0063] “This processing is expected to enhance the range resolution of the matched node resultant signal, and can be seen as a super-resolution method”).

Regarding claim 10, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose the at least one radio receiver comprise two or more radio receivers. However, Zwirn, in the same or in a similar field of endeavor, discloses the at least one radio receiver comprise two or more radio receivers (See at least Fig. 1, item 30, [0013] “receiving signals transmitted by one or more nodes of wireless networks using one or more receiving units”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the receiver system disclosed by Zwirm. One would have been motivated to do so in order to advantageously be cost-effective (See at least [0123] One of the advantages of the systems and methods of the current invention is that the information regarding the terrain and/or the objects within the target volume is acquired using transmissions of wireless networks, which are very common nowadays. The fact that wireless networks are used: (a) Contributes to the systems' cost-effectiveness, since already existing systems are utilized;”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Zwirn, in further view of Serebryanskiy (US 10924130 B1), hereinafter Serebryanskiy.

Regarding claim 7, the combination of Smith, Vossiek, and Zwirm, as shown above, discloses all the limitations of claims 1 and 6. The combination of Smith, Vossiek, and Swirm does not explicitly disclose the predetermined interpolation factor is 10-20. However, Serebryanskiy, in the same or in a similar field of endeavor, discloses the predetermined interpolation factor is 10-20 (See at least Col. 4 Lines 59-65 “Fourier transform interpolation methods. Using an interpolation factor of 10 followed by linear interpolation between samples, achieves approximately 1 ps trigger accuracy”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the interpolation system disclosed by Zwirm with the interpolation factor of Serebryanskiy. One would have been motivated to do so in order to advantageously create a system that is more robust to noise (See at least Col. 6 Lines 27-38 “The DFT approach of the disclosure has a number of important advantage. Phases of the DFT harmonics carry information about signal shape, so a trigger detector is not limited to a particular level-crossing and is more robust to noise.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Zwirn, in further view of Brosche (US 20120200453 A1), hereinafter Brosche.

Regarding claim 11, the combination of Smith, Vossiek, and Zwirm, as shown above, discloses all the limitations of claims 1 and 10. The combination of Smith, Vossiek, and Swirm does not explicitly disclose the timing units of the two or more radio receivers have same clock rate. However, Brosche, in the same or in a similar field of endeavor, discloses the timing units of the two or more radio receivers have same clock rate (See at least [0090] “The receivers 107', 107'' are synchronized with one another. Alternatively and/or additionally, the transmitters 101', 101'' are synchronized with the receivers 107', 107'', that is to say they are based on the same clock signal or use the same signal source.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the interpolation system disclosed by Zwirm with the clock system of Brosche. One would have been motivated to do so in order to advantageously superimpose received signals as coherently as possible. (See at least. [0016] “One aim in radar measurement technology is therefore to superimpose received signals as coherently as possible. Coherent superimposition of signals received at different times in succession leads to uniform amplification and assists in making the signal better identifiable”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Clemente (WO 2019073230 A1), hereinafter Clemente.

Regarding claim 12, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose the at least one radio receiver stores a copy of the same transmitted RF signal waveform used by the radio transmitter. However, Clemente, in the same or in a similar field of endeavor, discloses the at least one radio receiver stores a copy of the same transmitted RF signal waveform used by the radio transmitter (See at least Pages 4-5 Lines 25-9 “The at least one receiver may be capable of logging or storing a plurality of measurements of the at least one property of the signal, e.g. the power or phase of the signal, received directly or indirectly from the at least one transmitter. The at least one receiver may be capable of logging or storing a plurality of measurements of the property of a plurality of signals e.g. the power or phase of each of a plurality of signals received from the at least one transmitter”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the logging system disclosed by Clemente. One would have been motivated to do so in order to advantageously create a small, cheap, and portable system capable of monitoring sensitive areas (See at least Page 7 lines 9-16 “Beneficially, the use of receivers adapted for reception of signals transmitted by a GNSS system may be small, relatively cheap and portable. As such, a system comprising such receivers may be deployed easily and stealthily, increasing its suitability for monitoring of sensitive areas.”).

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of Oswald (US 20080204322 A1), hereinafter Oswald.

Regarding claim 14, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose the timing unit of the receiver is independent of the timing of the radio transmitter. However, Oswald, in the same or in a similar field of endeavor discloses the timing unit of the receiver is independent of the timing of the radio transmitter (See at least [0285] “Due to the asynchronous relationship between the transmitter PRF clock and the receiver PRF clock, the receiver PRF clock has an arbitrary time offset 436 with respect to the transmitter clock”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the timing system disclosed by Osawld. One would have been motivated to do so in order to advantageously communicate between devices when no physical connection exists (See at least [0384] “Furthermore, the system can be used where the is a requirement to determine positional information relating to both passive and active objects, particularly when there is no cabling to connect the objects and the receiving unit(s), and especially when the receiver and transmitter are asynchronous.”).

Regarding claim 15, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claim 1. The combination of Smith and Vossiek does not explicitly disclose the at least one radio receiver does not use a synchronization signal provided by the radio transmitter. However, Oswald, in the same or in a similar field of endeavor discloses the at least one radio receiver does not use a synchronization signal provided by the radio transmitter (See at least [0114] “The term `asynchronous` as used herein preferably connotes a lack of common timing or synchronisation, particularly in respect of an interaction between objects (such as the transmission of a pulse from one to the other) where the elements associated with the interaction (a transmitter and a receiver, for example) are not driven by the same timing signal.”, [0317] “he receiving unit and transmitter are asynchronous”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the timing system disclosed by Osawld. One would have been motivated to do so in order to advantageously communicate between devices when no physical connection exists (See at least [0384] “Furthermore, the system can be used where the is a requirement to determine positional information relating to both passive and active objects, particularly when there is no cabling to connect the objects and the receiving unit(s), and especially when the receiver and transmitter are asynchronous.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Vossiek, in further view of  Orlov (US 10321275 B1), hereinafter  Orlov.

Regarding claim 18, the combination of Smith and Vossiek, as shown above, discloses all the limitations of claims 1 and 17. The combination of Smith and Vossiek does not explicitly disclose the transmitter and at least one radio receiver are software defined radios (SDRs). However, Orlov, in the same or in a similar field of endeavor, discloses the transmitter and at least one radio receiver are software defined radios (SDRs) (See at least Col. 12 Lines 45-58 “The receiver 326 may be implemented as discrete circuitry, as a software defined radio (SDR), and so forth.”, Col. 13 Lines 36-42 “The transmitter 328 may be implemented as discrete circuitry, SDR, or combination thereof”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Smith with the adjustment system disclosed by Vossiek with the SDR system disclosed by Orlov. One would have been motivated to do so in order to advantageously improve tracking in congested environments (See at least Cols. 4-5 Lines 63-4 “The smart floor tiles provide various technical advantages including, but not limited to, reductions in bandwidth compared to other sensor methodologies, improved tracking of individual users in congested environments, detection of potential hazards, detection of user incapacity, and so forth”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jansen (US 11204410 B2) discloses radar-based communication
Zatman (US 10310066 B1) discloses indirect passive radar detection method and system
Ranney (US 20190049575 A1) discloses passive non-linear synthetic aperture radar and method thereof
Kim (US 20170146645 A1) discloses a radar device and operation method thereof
Mazzaro (US 20160209494 A1) discloses an automated cancellation of harmonics using feed forward filter reflection for radar transmitter linearization
Holder (US 20090167607 A1) discloses methods, apparatuses and systems for locating non-cooperative objects
Budic (US 20060227042 A1) discloses system and method for adaptive broadcast radar system
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/
Supervisory Patent Examiner, Art Unit 3648